Beok, J.
1. The court did not err in denying an application for a continuance upon the ground of the absence of a witness, when the movant failed to show that such application was not made for the purpose of delay, although the showing in other respects may have been complete. Civil Code, §5129; Boggess v. Lowery, 78 Ga. 353.
2. This court will not reverse the judgment of the trial court refusing to continue a case upon the ground of the illness of counsel, when the latter ground was not submitted for the consideration of the court until after the motion referred to in the first headnote had been decided adversely to movant. “All grounds of motion for . . continuance must be urged and insisted upon at once. And after a decision upon *408one or more grounds, no others afterwards urged shall be heard by the . court.” Civil Code, § 5675.
Submitted July 18, 1906.
Decided January 18, 1907.
Complaint. Before Judge Reagan. Butts superior court. September 16, 1905.
Bay & Bay, for plaintiff in error.

Judgment affirmed.


All the Justices conetir, except Fish, C J., absent.